          Case 1:16-cv-09957-VSB Document 41 Filed 10/11/18 Page 1 of 1



         130 Livingston Street           Andy Byford
         Brooklyn, NY 11201              President




(718) 694-3893
                                                       October 11, 2018
BY ECF
Honorable Deborah Batts
United States District Court
Southern District of New York
500 Pearl Street, Room 2510
New York, NY 10007
Telephone: (212) 805-0186

               Re:      Jennifer Berkeley-Carr v. New York City Transit Authority, Marva
                        Brown and David Chan
                        1:16-cv-09957 (DAB)
Dear Judge Batts:

This office represents the Defendants New York City Transit Authority, Marva Brown and David
Chan (collectively “Defendants”) in the above-entitled action. This letter is written to inform the
Court that the parties have been unable to reach a settlement in this case.

In accordance with this Court’s individual practice and rules, this letter is also written for the
purpose of notifying this Court and Plaintiff of Defendants’ intent to file for summary judgment.
Within 10 days of this letter, Defendants will serve and file a letter setting forth the bases for the
motion as set forth in the rules.

Thank you very much for your attention to and consideration of this matter.


                                                       Very truly yours,
                                                       /s/Mariel A. Thompson
                                                       Mariel A. Thompson, Esq.
                                                       Executive Agency Counsel

By ECF & Regular Mail
Gregory Smith, Esq.
Attorney for Plaintiff
81 Prospect
Brooklyn, New York 11201
Gsmith225@aol.com
(212) 267-2042
